COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00119-CV

JACK BREWER AND ZOE                                                 APPELLANTS
BREWER

                                        V.

GREEN LIZARD HOLDINGS, L.L.C.                                          APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellants Jack Brewer and Zoe Brewer attempt to appeal from a

judgment awarding possession of real property at 6608 Shadow Rock, Plano,

Denton County, Texas to Appellee Green Lizard Holdings, L.L.C., which bought

the property at a sheriff’s tax sale in May 2012 and then filed a forcible detainer

action in the justice of the peace court to have Appellants evicted. That court


      1
       See Tex. R. App. P. 47.4.
ordered the eviction, and upon Appellants’ appeal de novo, the county court at

law likewise ordered the eviction. The Brewers timely appealed.

      Appellee filed a motion to dismiss, contending that the appeal is moot

because the writ of eviction has now been served and Appellants have no

continuing interest in possession of the property. 2 Zoe Brewer did not respond.

Jack Brewer filed a response in which he contends that he is “claiming a current

right to possession,” but nothing in the record supports that contention.

      As the Supreme Court of Texas has explained,

           The only issue in a forcible detainer action is the right to actual
      possession of the premises.

            ....

            An action for forcible detainer is intended to be a speedy,
      simple, and inexpensive means to obtain immediate possession of
      property. Judgment of possession in a forcible detainer action is not
      intended to be a final determination of whether the eviction is
      wrongful; rather, it is a determination of the right to immediate
      possession. 3

      Our review of the record reveals no “potentially meritorious claim of right to

current, actual possession” by the Brewers. 4 Further, our review of the record

reveals that the only possible claim on appeal they could have in this matter

      2
       Appellee discusses Zoe Brewer in its motion, served the motion on Zoe
Brewer, and requests that the appeal be dismissed. We therefore liberally
construe the motion to encompass the entire case.
      3
      Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 785,
787 (Tex. 2006).
      4
       See id. at 787.


                                         2
would be the challenge of costs assessed against them in the judgment. But the

supreme court has held in similar circumstances that an issue of costs does not

prevent the dismissal of the case as moot. 5 The supreme court explained that

“[i]f the trial court’s judgment is vacated as a result of the case being moot,

. . . either there will be no order assessing costs and each party will be required

to pay its own costs . . . , or the appellate court will tax costs.” 6

       Because Appellants have been evicted and the record reveals no

potentially meritorious issue related to possession, and because the issue of

costs does not operate to prevent the dismissal of the case as moot, we grant

Appellee’s motion, dismiss all other pending motions, vacate the trial court’s

judgment, and dismiss this case as moot. 7



                                                        PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 19, 2013




       5
       Id. at 790.
       6
       Id.
       7
       See id.


                                             3